JUDGMENT

RESTANT, Chief Judge:
The merchandise at issue is identical in all material respects to that in DaimlerChrysler Corp. v. United States, 361 F.3d 1378 (Fed. Cir. 2004), wherein defendant’s classification failed.
The parties do not request a new trial. Accordingly, the court is bound by precedent, and judgment is entered for plaintiff requiring duty free treatment under Harmonized Tariff Schedule of the United States (“HTSUS”) item 9802.00.80 for the U.S. made truck parts painted and assembled-in Mexico, re-entered into the United States on May 5, 1993, under entry numbers 228-0107083-4 and 228-0107085-9.
Defendant shall refund the duties erroneously collected together with interest as provided by law.